Citation Nr: 0121729	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  01-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $8,189.24.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kissel, Counsel



INTRODUCTION

The appellant served active duty from October 1964 to August 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 decision of the Committee 
on Waivers and Compromises (the Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant was scheduled for a 
personal hearing before a member of the Board in August 2001.  
He thereafter gave notice that he could not attend the 
hearing due to his incarceration and the hearing was 
canceled.  He also requested that further action on his 
appeal be postponed for one year pending his release, but he 
was later advised by a memorandum prepared by his 
representative that the Board could not suspend appellate 
review of his appeal for that length of time.  His 
representative advised him of his right to submit additional 
evidence in lieu of a personal hearing appearance.  No 
additional evidence or argument has been received as of the 
date of this decision.  As the record shows that his 
representative thereafter prepared written argument in 
support of his claim by a "Written Brief Presentation" in 
August 2001, the Board finds that the case is ready for 
appellate-level review at this time.

Review of the record discloses that the overpayment in 
question is presently being recouped through monthly 
withholdings of the appellant's compensation benefits, 
payable at a rate of 10 percent in light of his status as an 
incarcerated veteran.  Nevertheless, in accordance with 
Franklin v. Brown, 5 Vet. App. 190 (1993), the Board will 
consider whether waiver of the overpayment in the entire 
amount of the overpayment ($8,189.24) is in order.

In a separate decision issued in December 2000, the Board 
determined that the reduction in the payment of the 
appellant's VA disability compensation by reason of his 
incarceration was proper.



FINDINGS OF FACT

1.  The appellant was awarded a compensable evaluation (10 
percent) for a service-connected disability by a March 1983 
rating decision.  At that time, he was advised by a VA award 
letter dated April 4, 1983 (by attached copy of VA Form 21-
8764) of the conditions affecting his right to receive his 
compensation benefits, to include notice that he was to 
immediately report any changes in his address.

2.  Following the award of a combined evaluation of 40 
percent for multiple service-connected disabilities by a 
March 1985 rating decision, the record shows that the 
appellant was again advised of the conditions affecting his 
right to receive his benefits by a VA Form 21-6754 attached 
to an award letter dated March 18, 1985.  The VA Form 21-6754 
also advised that he was to immediately report any changes in 
his address.

3.  VA sent the appellant award adjustment letters in 
December 1996 and December 1997, which advised him that 
payment of his disability compensation benefits were subject 
to agency-matching procedures to verify the accuracy of 
information contained in VA records, to include contacting 
penal authorities to determine whether he was incarcerated in 
excess of 60 days.  The letters were mailed to his last known 
address of record in Tampa, Florida, but they were returned 
by the Postal Service as undeliverable (recipient no longer 
at address, no forwarding address provided).

4.  The record shows that the appellant filed a claim for VA 
benefits in April 1998, at which time he submitted a VA Form 
21-4138 (Statement in Support of Claim) which gave no 
information regarding his current address or his incarcerated 
status.  The RO was subsequently advised by the appellant's 
bank in July 1998 that his address for receipt of mail was a 
Post Office box number in Miami, Florida.

5.  The record shows that the RO was not aware that the 
appellant was incarcerated until August 1998 when it received 
a VA Form 21-4142, which he signed and gave his current 
address as a state correctional facility in Miami, Florida.  
The RO was formally given notice later that month (August 27, 
1998) that the appellant had been incarcerated since May 1996 
on conviction of a felony.

6.  In October 1998, the appellant's disability compensation 
benefits were reduced to 10 percent effective July 18, 1996, 
as required by law due to his incarceration.  This action 
gave rise to an overpayment of the appellant's compensation 
benefits in the amount of $8,189.24.

7.  The appellant was a fault in the creation of the 
overpayment of his VA disability compensation benefits in the 
amount of $8,189.24.  Collection of the overpayment would not 
deprive him of basic necessities or nullify the objective for 
which the benefits were intended; and a failure to make 
restitution would result in unfair gain to the appellant to 
benefits he was not legally entitled to due to his 
incarceration.


CONCLUSION OF LAW

Recovery of an overpayment of disability compensation 
benefits in the amount of $8,189.24 would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 1991); 38 C.F.R. 
§ 3.665 (2000).

Waiver of recovery of an overpayment of VA disability 
compensation benefits may be authorized where collection of 
the indebtedness would be against the standard of equity and 
good conscience.  38 U.S.C.A. § 5302(a), (c) (West 1991).  
However, in determining whether a waiver may be granted under 
this standard, the Board must first address the issue of 
whether fraud, misrepresentation or bad faith exits, any 
indication of which precludes consideration of waiver of the 
debt under the standard of equity and good conscience.  
38 C.F.R. § 1.965(b) (2000).  Bad faith, according to the 
regulation, "generally describes unfair or deceptive dealing 
by one who seeks to gain thereby at another's expense" and 
involves conduct which "although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the Government."  38 C.F.R. 
§ 1.965(b)(2).  Similarly, to establish fraud or 
misrepresentation, it must be determined that there was a 
willful misrepresentation of a material fact, or the willful 
failure to disclose a material fact, with the intent of 
obtaining or retaining, or assisting an individual to obtain 
or retain, eligibility for VA benefits.  It must be shown 
that the willful intent to either misrepresent or fail to 
disclose was done with the veteran/debtor's knowledge that 
such misrepresentation or failure would result in the 
erroneous award or erroneous retention of VA benefits.  The 
essence of fraud, misrepresentation, or bad faith is a 
willful intent on the part of the veteran/debtor.  The burden 
of proving such willful intent lies solely with VA.

In this case, the Committee concluded that there was evidence 
of bad faith by the appellant involved in the creation of the 
overpayment and thus, consideration of waiver of recovery of 
the overpayment under the standard of equity and good 
conscience was precluded by law.  38 C.F.R. § 1.965(b).  The 
Board disagrees with the Committee on this point, as the 
Board finds no evidence in this case that the overpayment was 
created based on any "willful intent to seek an unfair 
advantage" committed by the appellant.

Specifically, the Board finds the evidence lacking to prove 
"willful intent" to seek an unfair advantage or "unfair or 
deceptive dealing" on the part of the appellant, with 
knowledge of the likely consequences, arising from his 
actions or omissions that resulted in the creation of the 
overpayment.  In this regard, the Board finds that the 
available evidence is insufficient to establish proof that 
the appellant was aware that he was only entitled to portion 
of his disability compensation (10 percent) effective the 
61st day of 1996 felony conviction and subsequent 
incarceration; the notice letters mailed to him concerning 
his rights and responsibilities governing the payment of his 
benefits advised him to notify VA of address changes, but it 
is not shown that he was specifically made aware of the 
requirements under 38 U.S.C.A. § 5313 and applicable 
regulations, which first went into effect in September 1981 
(see 46 Fed. Reg. 47542).  A copy of the VA Form 21-8764 
attached to his April 4, 1983, award letter is not of record, 
but the Board observes that the version of this form 
containing notice of the section 5313 requirements was not 
implemented until April 1983.  VA regional offices were 
instructed at that time to continue using existing stocks of 
the prior version of the form (August 1979).  Given the date 
of the change in the form and the date the above-cited notice 
letter was mailed to the appellant, the Board finds it highly 
unlikely that he was sent a copy of the amended April 1983 
form.  Rather, it more likely he received a copy of the 
August 1979 form instead.  It is not shown that he was mailed 
another Form 21-8764 at a later date.  Moreover, while he was 
less than diligent in advising VA of his many changes of 
address, none of his other actions or statements of record 
reflect an awareness of the law, and given his long history 
of psychiatric and substance abuse disorders that are well 
documented by the medical records in the file, the Board 
finds it highly unlikely that he willfully intended to keep 
VA in the dark regarding his felony conviction so as to 
continue receiving his compensation at the 40 percent level 
following beginning on the 61st day of his May 1996 
incarceration.  In view of these findings, the Board 
concludes that the appellant's failure to notify VA of his 
felony conviction and subsequent incarceration in May 1996 
did not constitute bad faith, fraud or misrepresentation and 
therefore, waiver of recovery of the overpayment in question 
is not precluded by law.

Finding no bad faith, fraud or misrepresentation the Board 
will proceed to consider the standard of equity and good 
conscience as set forth under the regulatory framework in 
38 C.F.R. § 1.963(a).  No prejudice to the appellant is 
exercised by the Board's disposition herein as the record 
shows that the statement of the case provided notice of the 
applicable regulations governing the standard of equity and 
good conscience, and by the Board's consideration of this 
standard, the appellant is accorded a more favorable and 
complete review of his waiver claim.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the United States of 
America.  In making this decision, consideration is to be 
given to factors such as: the fault of the debtor; a 
balancing of the fault of the debtor against any fault of VA; 
whether collection would deprive the debtor of basic 
necessities; whether recovery would nullify the objective for 
which the benefits were intended; whether a failure to make 
restitution would result in unfair gain to the debtor; and 
whether reliance on the benefits would result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a) (2000).  Although the Board 
must address all of these factors to determine whether 
recovery of the debt would be against equity and good 
conscience, the enumerated list of factors is "not intended 
to be all inclusive" as to the disposition of the waiver 
claim.  See Ridings v. Brown, 6 Vet. App. 544 (1994).

While the evidence is lacking to show that the appellant 
willfully intended to seek an unfair advantage, the Board 
finds that he bears responsibility for the creation of the 
overpayment.  The record in this case clearly reflects that 
he was aware of his obligation to timely notify VA of any 
changes in his address.  It is not shown by the evidence that 
he was incapable of timely reporting any change in his 
address.  And notwithstanding his mental disorder, it is not 
shown by any evidence that he lacked mental capacity or was 
otherwise unaware of the conditions affecting his right to 
receive his VA disability compensation benefits, in 
particular, his obligation to notify VA of any changes in his 
address.  As detailed above in the Findings of Fact, it is 
evident that VA was relying on a bad address coincident with 
its attempts to mail him award notice letters in 1996 and 
1997, yet there is no evidence to show that the appellant 
ever attempted to advise VA of a change in his address during 
this period.  Consequently, he was at fault for failing to 
promptly notify VA of his status change upon in his felony 
incarceration in May 1996.  VA was not at fault in the 
creation of the overpayment because it had no knowledge of 
his conviction until advised of such in August 1998, over two 
years after his incarceration.  Had the appellant timely 
notified VA of his address change due to the jail sentence 
commencing in May 1996, this overpayment would not have 
occurred.  Moreover, it is not claimed or shown by the 
evidence that any event or act of God prevented him from 
notifying VA of his address change due to the long-term (in 
excess of one year) jail sentence.  Hence, the record clearly 
supports a finding that he was at fault in the creation of 
the overpayment.

With respect to whether recovery of the overpayment would 
result in undue hardship, the Board notes that the 
appellant's Financial Status Report of March 2000 reflects 
that he had a negative balance of monthly income to monthly 
expenses ($230 in expenses against $100 in income).  He 
listed no dependents, over $3,000 cash in the bank, and a 
small installment debt (balance of $1,549 owed to the Social 
Security Administration, paid in $50 monthly installments).  
However, as the appellant is presently incarcerated in a 
state correctional institution where he is provided food, 
clothing and shelter at no cost to him, the Board does not 
find that collection of the overpayment would deprive him of 
the basic necessities of life (food, clothing, or shelter).  
In this case, there is no evidence which shows that he would 
be denied these necessities by paying off this overpayment.  
The veteran-debtor is reminded that he is expected to accord 
a government debt the same regard given to any other debt.  
On these facts, the Board finds that the element of undue 
hardship is not shown in this case to justify a waiver of the 
overpayment.

The Board further finds that failure to make restitution of 
the overpayment would result in unfair gain to the appellant.  
In effect, a waiver of this overpayment would allow him to 
realize a gain in the form of additional compensation 
benefits paid for periods when he was not legally entitled 
due to his incarceration status.  Additionally, as the 
appellant is currently incarcerated in a correctional 
institution at the government's expense, the evidence does 
not show that recovery of the overpayment would nullify the 
objective for which the benefits were intended (compensate 
him at the 10 percent rate for average impairment of earning 
capacity in civilian occupations).

Accordingly, in view of the above, the Board concludes that 
waiver of recovery of this overpayment is not warranted, based 
on the standard of equity and good conscience.  38 C.F.R. 
§§ 1.963(a), 1.965(a).  As a preponderance of the relevant 
evidence has been found to be against the claim, application 
of the benefit of the doubt rule is not in order.  38 C.F.R. 
§ 3.102 (2000).

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the Veterans Claims Assistance Act of 2000 
(the VCAA), no undue prejudice to the appellant is evident by 
a disposition by the Board herein, as the amended "duty to 
notify" and duty to assist" provisions of the VCAA 
specifically provide that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
Regarding the "duty to notify," the Board finds that the 
RO's waiver decision, statement/supplemental statements of 
the case, and the various development letters furnished to 
the appellant and his representative in connection with this 
claim provided more than sufficient notice of the kind of 
information he would need to substantiate his claim.  
Furthermore, with respect to the duty to assist, as it is not 
claimed by the appellant or shown by the record on appeal 
that there exists any additional evidence that would be 
necessary to substantiate his waiver claim, the Board 
concludes that there is no reasonable possibility that 
further assistance or development will result in a grant of 
the benefits sought.  Cf. Weaver v. Principi, 14 Vet. App. 
301 (2001) (per curium order).



..............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE).......


ORDER

Waiver of recovery of the overpayment of VA compensation 
benefits in the amount of $8,189.24 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

